It having been reported to the Court that James George Demopoulos, of Chicago, Ill., has resigned from the practice of law in the Supreme Court of Illinois, and this Court by order of October 6, 1975 [423 U. S. 812], having suspended the said James George Demopoulos from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a response has expired;
It is ordered that the said James George Demopoulos be disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.